      Case 2:20-cv-02166-TLN-AC Document 23 Filed 12/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KYLE MATTHEW WILDE,                               No. 2:20-cv-02166 TLN AC
12                       Plaintiffs,
13           v.                                         ORDER
14    COUNTY OF BUTTE, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this matter pro se, and accordingly this motion was referred to

18   the undersigned pursuant to Local Rule 302(c)(21). On December 21, 2020, plaintiff filed a

19   motion to compel defendants to answer the complaint. ECF No. 22. Plaintiff’s case was closed

20   on December 18, 2020. ECF No. 21. Plaintiff is advised that documents filed by plaintiff since

21   the closing date will be disregarded and no orders will issue in response to future filings.

22   Plaintiff’s motion at ECF No. 22 will, accordingly, be STRICKEN.

23          IT IS SO ORDERED.

24   DATED: December 22, 2020

25

26

27

28
